TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00773-CR


Jose Bernabe, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-09-302548, HONORABLE JON N. WISSER, JUDGE PRESIDING 


M E M O R A N D U M   O P I N I O N


	Appellant Jose Bernabe filed a motion to abate appeal and remand to the trial court
for entry of written findings of fact and conclusions of law concerning the voluntariness of
Bernabe's statements.  See Tex. Code Crim. Proc. Ann. art. 38.22, § 6 (West 2005).  During pretrial
of the underlying case, Bernabe filed a motion to suppress evidence of his statements.  The motion
was overruled, the case proceeded to trial, and Bernabe appealed his conviction.  The clerk's record
and the reporter's record have been filed.  However, the record does not contain the findings and
conclusions required by article 38, section 6 of the Texas Code of Criminal Procedure.  See id.
	We abate this appeal and remand this matter to the trial court for entry of the required
findings of fact and conclusions of law.  See Berry v. State, 995 S.W.2d 699, 701 (Tex. Crim. App.
1999).  A supplemental clerk's record containing the findings and conclusions shall be filed with
this Court thirty days from the date of this opinion.  This appeal will be reinstated after the
supplemental clerk's record is filed.


					__________________________________________
					Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Abated
Filed:   February 4, 2011
Do Not Publish